976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tides Jerry NEWTON, III, Plaintiff-Appellant,v.D. LAWSON, Warden;  Major Turner;  Lieutenant Tucker;Lieutenant Hicks, Investigator;  Captain Parker;  SergeantTurner;  Lieutenant Hicks;  Sergeant Manning;  LieutenantWilmouth;  Mr. Flowner, Defendants-Appellees.
No. 92-6627.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 21, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-338)
Tides Jerry Newton, III, Appellant Pro Se.
E.D.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Tides Newton appeals from the district court's order dismissing without prejudice Newton's civil rights action based on Newton's failure to provide the court with information necessary to determine his in forma pauperis status.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion in dismissing this action.   See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989), cert. denied, 58 U.S.L.W. 3527 (U.S. 1990).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED